FILED

JA
IN THE UNITED STATES DISTRICT COURT nea
FOR THE DISTRICT OF MONTANA District Of Monee
BILLINGS DIVISION Bilings
UNITED STATES OF AMERICA,
CR 18-128-BLG-SPW-2
Plaintiff,
Vs. ORDER
DAVID LOPEZ,
Defendant.

 

 

Upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the change of plea hearing set for Friday,
January 17, 2020 at 2:30 p.m. is VACATED and reset for Friday, January 17,
2020 at 9:30 a.m., changing the time of the hearing only.

The Clerk of Court is directed to notify counsel and the U.S. Marshals
Service of the entry of this Order.

DATED this KS day of January, 2020.

ft batt.

SUSAN P. WATTERS
U.S. DISTRICT JUDGE
